Case: 16-11485   Date Filed: 02/13/2017   Page: 1 of 7


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                                No. 16-11485
                            Non-Argument Calendar
                          ________________________

                 D.C. Docket No. 3:05-cr-00100-TJC-MCR-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                     versus

TERRELL WILLIAMS,
a.k.a. Terral Williams,

                                                           Defendant-Appellant.

                          ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                              (February 13, 2017)

Before JORDAN, ROSENBAUM, and JULIE CARNES, Circuit Judges.

PER CURIAM:
               Case: 16-11485     Date Filed: 02/13/2017    Page: 2 of 7


      Defendant Terrell Williams appeals his 27-month sentence, imposed

following revocation of his supervised release. On appeal, Defendant argues that

his sentence is substantively unreasonable. After careful review, we affirm.

I.    BACKGROUND

      In 2005, Defendant pled guilty to making a false statement to a federally

insured financial institution, in violation of 18 U.S.C. § 1014. He was sentenced to

42 months’ imprisonment, to run consecutively to two separate 15-month

sentences he received in other cases. The district court also imposed a five-year

term of supervised release.

      Defendant’s supervised release commenced on August 19, 2010, and less

than one year later, the probation officer petitioned the district court for a warrant

or summons for Defendant for violating the terms of his supervised release. The

petition alleged that Defendant had committed multiple supervised release

violations, including in relevant part, submitting untruthful written monthly

reports, and receiving two new convictions in Florida. As to the two Florida

convictions, Defendant was convicted of grand theft and schemes to defraud on

May 2, 2011, and sentenced to five years’ imprisonment on each count, to run

concurrently with each other.

      Defendant completed nearly his entire five-year state sentence before a

hearing on his supervised release violations was held on November 24, 2015. At


                                           2
              Case: 16-11485     Date Filed: 02/13/2017    Page: 3 of 7


the revocation hearing, Defendant admitted that he had committed all three of the

aforementioned supervised release violations. The district court calculated

Defendant’s guideline range as 21 to 27 months’ imprisonment and noted that the

statutory maximum sentence was 36 months’ imprisonment.

      The Government recommended that the district court revoke Defendant’s

supervised release and impose a within guidelines sentence. The Government

advised against an additional term of supervised release, as Defendant’s record

showed that he continued to violate the law, despite being on supervised release.

      As mitigating evidence, Defendant called Karen Israel, a reentry veteran’s

specialist, who testified that Defendant served as president of several different

veterans’ organizations while incarcerated for the Florida convictions underlying

the present violations of supervised release. Defense counsel requested a short

term of imprisonment and an additional term of supervised release, as Defendant

was now a different person than he was when he violated his supervised release in

2011. The district court noted that Defendant’s criminal record was “terrible,” but

because it did “see a glimmer [of change in Defendant],” it wanted to hear from

Defendant’s social worker before pronouncing sentence. Consequently, the district

court continued the sentencing hearing.

      At the next revocation hearing, both parties presented additional evidence.

The Government called Maxine Simpson, the victim of Defendant’s schemes-to-


                                          3
                Case: 16-11485        Date Filed: 02/13/2017       Page: 4 of 7


defraud conviction. Simpson, a military veteran and mother of five boys, testified

that Defendant defrauded her of $4,700 by posing as a landlord of a house he did

not own. As requested by the district court, Defendant called Tonya Douglas, the

mental health director at the state prison where he was incarcerated. She testified

that Defendant had expressed remorse for his crimes, and that based on her

conversations with him, she believed that he could be a productive member of

society. Following Douglas’s testimony, the Government reiterated its

recommendation for a guidelines sentence. Stating that it needed more time to

mull over Defendant’s case, the district court continued the hearing.

       At the final revocation hearing, the district court expressed concern about

the nature and circumstances of the violations, namely that Defendant committed

additional financial crimes while on supervised release for a financial crime. The

district court further noted that Defendant’s lengthy criminal history stood out

among the many defendants it had sentenced over the years. While the district

court saw “a potential change” in Defendant, the district court noted that based on

Defendant’s criminal record, it also had to be concerned about protecting the

public. Ultimately, the district court sentenced Defendant to 27 months’

imprisonment, to be followed by 33 months of supervised release. 1


1
  The district court orally sentenced Defendant to five years of supervised release, but upon
learning that a five-year term was not authorized by law and before issuance of the written
judgment, the district court amended the term of supervised release to 33 months.
                                                4
              Case: 16-11485     Date Filed: 02/13/2017    Page: 5 of 7


II.   DISCUSSION

      We review the reasonableness of a sentence imposed upon revocation of

supervised release for an abuse of discretion. United States v. Vandergrift, 754
F.3d 1303, 1307 (11th Cir. 2014). To determine whether a sentence is reasonable,

we first look to whether the district court committed any procedural error. United

States v. Cubero, 754 F.3d 888, 892 (11th Cir. 2014). Then, we examine whether

the sentence is substantively reasonable in light of the 18 U.S.C. § 3553(a) factors

and the totality of the circumstances. Id. We will vacate a sentence only if we “are

left with the definite and firm conviction that the district court committed a clear

error of judgment in weighing the § 3553(a) factors by arriving at a sentence that

lies outside the range of reasonable sentences dictated by the facts of the case.”

United States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en banc).

      Defendant has not met his burden of showing that his 27-month sentence,

followed by 33 months of supervised release, is substantively unreasonable.

United States v. Pugh, 515 F.3d 1179, 1189 (11th Cir. 2008) (explaining that the

party challenging the sentence bears the burden of showing that it is unreasonable).

For starters, Defendant’s 27-month sentence was within the guideline range of 21

to 27 months’ imprisonment, and we generally expect such a sentence to be

reasonable. See United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008)

(“Although we do not automatically presume a sentence within the guidelines


                                          5
              Case: 16-11485      Date Filed: 02/13/2017   Page: 6 of 7


range is reasonable we . . . expect a sentence within the Guidelines range to be

reasonable.” (quotation omitted)).

      Defendant concedes that the district court considered the proper sentencing

factors, but asserts that the district court abused its discretion by balancing them

unreasonably. We disagree. As the district court noted, the nature and

circumstances of Defendant’s supervised release violations were “very serious,”

particularly in light of his “terrible record” and the fact that he had committed

subsequent financial crimes while on supervised release for a financial crime. In

fact, the district court acknowledged that all of the factors pointed toward

sentencing Defendant to the statutory maximum term of 36 months’ imprisonment.

However, the district court considered Defendant’s argument that he was a

changed person, as well as his mitigating evidence, and concluded that a 27-month

sentence adequately took into account Defendant’s history and characteristics, the

seriousness of the offense, the need for deterrence, and the need to protect the

public from future crimes of Defendant.

      To the extent Defendant asserts that the district court assigned more weight

to certain factors, such as his history and characteristics and the nature and

seriousness of the offense, than it did to the factors supporting his mitigating

arguments, this was entirely within the discretion of the district court. United

States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007) (“The weight to be accorded any


                                           6
              Case: 16-11485     Date Filed: 02/13/2017    Page: 7 of 7


given § 3553(a) factor is a matter committed to the sound discretion of the district

court.” (quotations omitted)). Defendant’s argument essentially asks us to reweigh

the § 3353(a) factors. However, we decline to do so, as Defendant has not shown

that the district court committed a clear error of judgment in weighing the factors

or imposed a sentence outside the range of reasonable sentences. See United States

v. Langston, 590 F.3d 1226, 1237 (11th Cir. 2009) (stating that, absent clear error,

we will not reweigh the § 3553(a) factors); Irey, 612 F.3d at 1190. In short,

Defendant has not met his burden of showing that his sentence was unreasonable in

light of the totality of the circumstances and the § 3553(a) factors.

      For the foregoing reasons, Defendant’s sentence is AFFIRMED.




                                           7